Citation Nr: 0024119	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
patellofemoral instability of the left knee, currently rated 
as 30 percent disabling.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to left knee instability.  

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to left knee instability.

4.  Entitlement to service connection for a cervical spine 
disability claimed as secondary to a service connected left 
knee disability.

5.  Entitlement to service connection for a lumbar spine 
disability claimed as secondary to a service connected left 
knee disability.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1984.

This appeal arises from a rating decision of December 1997 
from the Montgomery, Alabama, Regional Office (RO).

The remand that follows this decision will address the issue 
of service connection for a bilateral hip disability.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's increased disability rating claim has been 
developed.

2.  Patellofemoral instability of the left knee is manifested 
by a limping gait, pain on use, and genu varus deformity, 
with full extension and flexion limited to 92 degrees.

3.  Service connection has not been established for arthritis 
of the left knee.

4.  There is no competent medical evidence which relates any 
right knee disability to service or to the service-connected 
left knee instability.  

5.  There is no competent evidence which relates any current 
left ankle disability to service or to the service-connected 
left knee instability.  

6.  There is no competent medical evidence in the record 
which shows the veteran's service connect left knee 
disability has caused or aggravated any current cervical or 
lumbar spine disability. 

7.  The veteran did not file a substantive appeal following 
the April 1984 rating decision denying service connection for 
a right shoulder disability and the July 1984 statement of 
the case on that issue.  

8.  Evidence received subsequent to the April 1984 decision 
is cumulative or is not so significant that it must be 
considered in deciding the underlying issue.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left knee patellofemoral instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261, 5257 (1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

2.  The claim for service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).

3.  The claim for service connection for a left ankle 
disability, to include as secondary to service-connected left 
knee disability, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).

4.  The claim for service connection for a cervical spine 
disability secondary to a service connected left knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).

5.  The claim for service connection for a lumbar spine 
disability secondary to a service connected left knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).

6.  A rating decision in April 1984 denying service 
connection for a right shoulder disability is a final 
determination.  38 U.S.C.A. § 7105(a), (d) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(b), 20.1103 (1999).

8.  New and material evidence has not been received and the 
claim for service connection for a right shoulder disability 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records show that the veteran complained of a 
painful neck in June 1974.  The assessment was muscle spasm.  
In July 1974, the veteran complained of pain in the shoulders 
and said she lifted weights.  A March 1977 clinical record 
noted an assessment of resolving sprain of the right ankle.  
A report of medical examination, dated in August 1977, 
indicated the clinical evaluation of the upper extremities, 
feet, lower extremities, and spine and other musculoskeletal 
was normal.  A September 1977 clinical record indicated that 
abrasions on the ankles were healing well and that they were 
rebandaged.

A September 2, 1979, clinical record entry notes the veteran 
complained of a left knee injury.  Another clinical record 
entry of the same date notes the veteran had an injury to the 
right knee.  There was mild effusion of the knee.  No 
assessment was provided.

A December 16, 1979, clinical record notes a right ankle 
injury while playing basketball.  A December 17, 1979, 
clinical record notes an assessment of a lateral ligament 
sprain of the right ankle.  A December 18, 1979, radiographic 
report of x-rays of the right ankle indicates no gross 
abnormality.  A December 20, 1979, clinical record notes an 
assessment of ankle sprain.

A report of medical history, dated in December 1980, notes 
the veteran indicated she had not had a painful or trick 
shoulder.  She did indicate she had a trick or locked knee 
and foot trouble.  The physician's comments indicate she had 
a sprained right ankle in 1979.  The report of medical 
examination, also dated in December 1980, notes the clinical 
evaluation of the upper extremities, feet, and spine and 
other musculoskeletal was normal.  The lower extremities were 
abnormal only due to tenderness over the left patella.

An emergency care and treatment record, dated in August 1983, 
notes an assessment of sprain of the left ankle.  An August 
1983 radiographic report of x-rays of the left ankle notes an 
impression of being consistent with sprain from inversion 
injury.

In January 1984, the veteran filed a claim for service 
connection, claiming a left knee injury with torn ligament in 
1975.  She was accorded a VA examination in February 1984.  
On examination, she had slight lateral tilting at the 
extremes of extension without any gross J-tracking and no 
gross ligamentous instability.  All other tests were 
negative.  AP and lateral x-rays of the left knee were within 
normal limits.  X-rays of the right and left ankles and right 
shoulder were also normal.  The impression was symptoms of 
patellofemoral instability and a history of a ligamentous 
strain/cartilage injury.

A rating decision in April 1984 granted service connection 
for "patellofemoral instability with history of ligamentous 
strain and cartilage injury" and assigned a 10 percent 
disability rating under Diagnostic Code 5257.  The decision 
also denied service connection for a right shoulder 
disability.  The veteran was advised of this decision in a 
May 1984 letter.

In May 1984, the veteran disagreed with the denial of service 
connection for a right shoulder disability and with the 10 
percent evaluation assigned her left knee disability.  She 
was provided a statement of the case on those issues in July 
1984.  Although she requested a copy of her VA examination 
report in November 1984, indicating she wanted it to prepare 
an appeal, and it was provided to her in December 1984, she 
did not file a substantive appeal with respect to either 
issue.

The veteran filed a claim seeking an increase in her left 
knee disability in October 1985, asserting treatment for the 
disorder at Birmingham VA medical center (MC) for the 
previous 12 months.  Her VA treatment records were associated 
with the file.  In May 1985, she complained of pain in her 
knees and "muscles jumping."  On examination, she had full 
range of motion of the knees, with no crepitus, erythema, or 
swelling. X-rays dated in May 1985 show no bone or joint 
abnormality of the left knee or left femur.  In subsequent 
notes, a family history of a muscle disorder, was noted.  
After testing, in August 1985, myokymia without peripheral 
neuropathy was diagnosed, and a course of Dilantin was tried.

A private hospital discharge summary and related records for 
hospitalization in November 1985, received in February 1986, 
note a principle diagnosis of Stevens-Johnson syndrome.  The 
discharge summary indicates there was slight swelling of the 
knees bilaterally with moderate effusion.  There was no other 
joint heat, swelling, or tenderness noted.  A history, 
physical examination, and progress note for the 
hospitalization notes there was slight swelling of the knees 
bilaterally with moderate effusion but no tenderness or pain 
on passive motion.

The report of a VA examination, dated in August 1986, notes 
the veteran filed for an increase in her left knee disability 
and she complained of episodic right shoulder pain and low 
back pain.  Both knees flexed to 130 degrees or more.  It was 
evident that she had sharp, sudden knee pain on getting up 
from the squatting position.  She could bear weight on the 
heels and toes.  The examiner noted distinct relaxation of 
the cruciate ligaments of the left knee.  The collaterals 
were normal.  There was minor shortening of the left leg, 
suggesting knee joint space narrowing.  Motility of the left 
knee was normal.  Hips were normal.  X-rays of the left knee 
and lumbosacral spine showed no significant abnormalities.  
The diagnoses relating to the left knee were: narrowing of 
the left knee joint space by clinical exam; relaxation of the 
cruciate ligaments of the left knee; and knee x-rays are 
reported as normal, but clinical exam indicates left knee 
joint pathology.  

July 1986 through December 1986 VA clinical records show 
general medical treatment.  An October 14, 1986, VA 
rehabilitation consultation report notes the veteran 
complained of aches and pain in the neck and chronic left arm 
pain.  The impression was fibrositis.  An October 22, 1986, 
VA clinical record notes there were multiple areas of 
tenderness in the neck and shoulder areas.  

A September 1986 rating decision increased the disability 
rating to 20 percent for "patellofemoral instability with 
history of ligamentous strain and cartilage injury, left."

In June 1987, service connection for a back disorder was 
denied.  The veteran appealed that determination.

Copies of service medical records, dated in June and July 
1974, were received in December 1986 and August 1987.  These 
records show a painful neck that was assessed as muscle spasm 
and pain in the shoulders.

The report of a December 1987 VA examination notes the 
veteran complained of daily lower back pain that radiated 
into the lower posterolateral aspects of the thigh.  The 
impression was low back pain and mild limitation of range of 
motion of the lumbosacral spine.  X-rays of the lumbosacral 
spine showed no abnormality.

An October 1988 Board decision denied service connection for 
a chronic back disorder.  The finding of fact addressed the 
neck and low back, finding that complaints of pain in the 
neck, the thoracic area, and the low back in service were 
acute and transitory.

May 1987 through May 1991 VA clinical records show general 
medical treatment.  A December 1987 VA clinical record notes 
the veteran complained of a constant aching pain in the 
trapezius and occasional low back pain.  X-rays of the right 
shoulder, cervical spine, and lumbar spine were within normal 
limits.  The assessment was possible degenerative joint 
disease of the spine versus myopathic disorder.  An October 
1988 VA clinical record notes the veteran complained of 
chronic pain in the lower back and shoulders.  The impression 
was fibrositis.  A December 1988 VA clinical record notes the 
veteran was followed for complaints related to the spine, 
right shoulder, and left knee.  The physical examination was 
confined the left knee.  The impressions were left knee pain-
likely strain and fibrositis.  A May 1991 VA record shows the 
veteran complained of a long history of left knee pain.  
There was no effusion of the right knee and the ligaments 
were solid.  

Private medical records, dated from February to May 1991 and 
received in June 1991, show general medical treatment.  A 
February 1991 clinical record entry notes myositis of the 
trapezius.

VA clinical records, dated from November 1991 to December 
1991, show treatment primarily for the left knee.  VA 
radiological consultation requests/reports of x-rays of the 
thoracic and lumbar spine, dated in November 1991, indicate 
x-rays were normal.  An MRI (magnetic resonance imagery) of 
the left knee in November 1991 showed a lateral meniscus 
tear, moderate effusion, small medial meniscus, folding of 
the posterior cruciate, indicative of a complete tear, and 
early chondromalacia.  On physical examination, she had full 
range of motion with crepitus, 2 to 3+ Lachman's and 2+ 
anterior drawer sign.  A December 1991 VA consultation report 
notes the veteran complained of left knee pain with prolonged 
standing and walking.  The report indicated the right lower 
extremity range of motion was within normal limits and 
strength was 4+/5.  The assessment was anterior cruciate 
ligament deficiency.

A June 1993 Board decision granted a 30 percent disability 
rating for the left knee.  

VA hospital and clinical records, dated from June 1996 to 
August 1997, show psychiatric, medical, and dental treatment.  
A June 1996 VA clinical record notes the veteran complained 
of bilateral knee pain.  X-rays showed there was minimal 
degenerative joint disease of the right knee and moderate 
degenerative joint disease of the left knee.  The impressions 
were moderate tricompartmental left knee and minimum 
tricompartmental right knee.  A June 1996 VA radiological 
consultation request/report of x-rays of the knees shows 
findings consistent with osteoarthritis of the knees.  A 
September 1996 VA clinical record notes the veteran was seen 
for chronic pain in the low back, neck, and shoulders.  The 
neck and lumbar spine range of motion was full and not 
painful.  The impression was fibromyalgia.  An October 17, 
1996, VA occupational therapy record notes the veteran 
complained of neck, low back, and bilateral shoulder pain.  
The record indicates the right shoulder was injured in 1993.  
An October 18, 1996, VA clinical record notes the veteran 
complained of generalized joint pain especially in the 
shoulders and low back, and the trouble began in 1975.  A 
December 1996 VA clinical record notes range of motion of the 
knees was from 0 to 110 degrees, and there was grade I 
effusion and patellofemoral crepitus.  There was no medial 
joint line tenderness.  The assessment was bilateral 
degenerative joint disease, mild to moderate.  A VA hospital 
discharge summary for hospitalization in March 1997 indicates 
the veteran was admitted for low back pain.  The discharge 
diagnoses were lumbalgia and L5-S1 radiculopathy.  A VA 
hospital discharge summary for hospitalization in July 1997 
for a total hysterectomy includes a diagnosis of degenerative 
joint disease of bilateral shoulders.  

The report of a September 1997 VA general medical examination 
notes the veteran indicated her knees would swell, the left 
more than the right.  The gait was normal.  The diagnoses 
included osteoarthritis of the lumbosacral spine and both 
knees.  

The report of an October 1997 VA joints examination notes the 
veteran indicated her left knee gave out, hurt, and would 
swell.  The report indicates the veteran limped favoring the 
left knee and used a brace on the left knee.  There was no 
swelling or deformity.  The veteran complained of tenderness 
on manipulation of the knee.  Flexion of the left knee was to 
92 degrees and extension was to 180 degrees.  The diagnosis 
was degenerative joint disease of the knees, ankles, and 
shoulders with functional loss due to pain.  The report of an 
October 1997 VA spine examination shows a diagnosis of 
degenerative joint disease of the cervical and lumbar spine 
with no appreciable loss of motion and the patient's problems 
were compounded by obesity.  A report of October 1997 VA x-
rays of the knees notes an impression of mild left knee 
degenerative change and normal right knee.  A report of 
October 1997 VA x-rays of the ankles notes both ankles 
appeared normal. 

An April 1998 private medical record, received in July 1998, 
notes the veteran was seen to evaluate her knees and to see 
if her ankle problem was related to her knees.  There was a 
genu varus deformity of the left knee, crepitation on motion, 
2+ effusion, pain on McMurray's maneuver, positive Lachmann's 
maneuver, and tenderness to palpation along the medial and 
lateral joint lines.  There was crepitation on varus motion 
of the left ankle.  X-rays of the left knee showed severe 
degenerative arthritis with total loss of the medial joint 
space on weight bearing and significant osteophyte formation 
about the femoral condyles and patella.

A May 1998 private medical record, received in July 1998, 
notes the veteran complained of pain in the right shoulder 
and indicated she had been told she had impingement syndrome 
of the right shoulder.  The record indicates the veteran was 
ultimately going to have significant problems with her 
joints.

VA clinical and hospital records, dated from July 1997 to 
December 1998, show general medical treatment.  A December 
1998 VA consultation report notes the veteran complained of 
low back pain.  


II.  Legal analysis

A.  Increased rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
her service connected left knee disability is worse than 
currently evaluated, and she has thus stated a well-grounded 
claim.

The veteran has been accorded VA examinations and her 
treatment records have been associated with the claims file.  
She has not indicated that additional relevant evidence of 
probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

The veteran's left knee disability, patellofemoral 
instability, is currently rated as 30 percent disabling under 
the criteria of Diagnostic Code 5257.  These rating criteria 
provide that, where there is recurrent subluxation or lateral 
instability, a 10 percent disability is warranted for slight 
symptoms, a 20 percent rating is appropriate for moderate 
symptoms, and a 30 percent rating for severe symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The veteran 
is thus receiving the maximum schedular rating under this 
Diagnostic Code.

Consideration must also be given to whether other potentially 
applicable diagnostic codes might result in a higher 
evaluation.

When a claimant has arthritis and instability of the knee, it 
may be appropriate to assign separate ratings under both 
Diagnostic Code 5257 and Diagnostic Code 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that arthritis established by x-ray will be rated 
under the appropriate codes for limitation of motion.  
Limitation of flexion of the knee is covered under Diagnostic 
Code 5260, and limitation of extension of the knee is covered 
under Diagnostic Code 5261.  In order to assign a separate 
evaluation for arthritis, there must be additional 
disability, and, if the veteran does not at least meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a rating might be assigned.  VAOPGCPREC 
23-97 at 2.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  These rating 
provisions must be applied in evaluating arthritis.  See 
VAOPGCPREC 9-98, citing DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do 
not apply to disabilities evaluated only under Diagnostic 
Code 5257, because Diagnostic Code 5257 is not predicated on 
loss of range of motion.  Id., citing Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, if a disability is 
evaluated under a code that does not involve limitation of 
motion, and another diagnostic code based on limitation of 
motion may be applicable, the rating criteria for limitation 
of motion must be considered in light of sections 4.40, 4.45, 
and 4.59.

The veteran has x-ray evidence of arthritis of the left knee.  
There is of record no medical opinion attributing this 
arthritis to the patellofemoral instability for which she is 
service connected, but the Board will consider whether it 
might warrant a higher or separate evaluation if service 
connected.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1999).

Considering the limitation of motion codes, it is clear that 
the veteran has never shown limitation of extension on VA 
examination, and she has not, therefore, shown the minimum 
limitation of five degrees required to support a zero percent 
evaluation under Diagnostic Code 5261.  As noted in the GC 
precedent opinions, unless there is limitation of motion 
amounting to at least a noncompensable evaluation, there is 
no basis for a separate rating for limitation of motion.

The October 1997 VA examination report indicates flexion of 
the left knee was to 92 degrees.  This is less than the full 
140 degrees.  There is no evidence that limitation of flexion 
of the left knee has ever been limited to 60 degrees, 
however, to warrant consideration of a separate 
noncompensable disability rating due to limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  

The veteran has complaints of pain and the October 1997 
examination report indicated there was loss of function due 
to pain.  However, since motion of the left knee is 
significantly in excess of the motion required for even a 
noncompensable rating under the criteria of Diagnostic Codes 
5260 and 5261, the veteran's pain complaints do not cause 
additional limitation of motion or function that rises to the 
level that would warrant a noncompensable disability rating 
due to limitation of motion.

Accordingly, even assuming, without deciding, that the 
veteran's arthritis in the left knee were service connected, 
she does not meet the criteria for a separate evaluation in 
addition to the maximum schedular evaluation she receives 
under Diagnostic Code 5257 for instability.  The 
preponderance of the evidence is against the claim for a 
higher evaluation.


B.  Service connection

The threshold question to be resolved is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (1999).  

Right knee

A September 2, 1979, clinical record notes an injury to the 
right knee.  However, a clinical record of the same date 
notes the veteran complained of a left knee injury.  There 
were no other entries in the service medical records related 
to the right knee and the December 1980 report of medical 
examination only shows an abnormality related to the left 
knee.  Additionally, the February 1984 VA examination report 
does not provide any findings related to the right knee.  
Accordingly, any right knee injury during service was acute.  
38 C.F.R. § 3.303(a), (b) (1999).

The veteran has been assessed with degenerative joint disease 
or osteoarthritis of the right knee.  However, there is no 
evidence which relates any current right knee disability to 
service.  38 C.F.R. § 3.303(b), (d) (1999).

The veteran is service connected for a left knee disability.  
However, there is no competent medical evidence in the record 
which shows that any current right knee disability is due to 
or aggravated by the left knee disability.  38 C.F.R. 
§ 3.310(a) (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that her claim is 
plausible.  There is no competent evidence of a nexus between 
any current right knee disorder and service.  Additionally, 
there is no competent evidence of a nexus between the service 
connected left knee disability and any current right knee 
disorder.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Caluza v. Brown, 
7 Vet. App. 498 (1995). 

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claim for service 
connection for a right knee disability is denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Left ankle

Service medical records from August 1983 show a sprain of the 
left ankle.  However, the February 1984 VA examination report 
does not show any abnormality of the left ankle.  Therefore, 
any left ankle injury during service was acute.  38 C.F.R. 
§ 3.303(b), (d) (1999).

There are no findings related to the left ankle in any of the 
post service medical evidence in the record until 1997.  The 
veteran has been assessed with degenerative joint disease of 
the left ankle.  However, there is no evidence which relates 
any current left ankle disability to service.  38 C.F.R. 
§ 3.303(b), (d) (1999).

The veteran is service connected for a left knee disability.  
However, there is no competent medical evidence in the record 
which shows that any current left ankle disability is due to 
or aggravated by the left knee disability.  38 C.F.R. 
§ 3.310(a) (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that her claim is 
plausible.  There is no competent evidence of a nexus between 
any current left ankle disorder and service.  Additionally, 
there is no competent evidence of a nexus between the service 
connected left knee disability and any current left ankle 
disorder.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Caluza v. Brown, 
7 Vet. App. 498 (1995). 

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for a left ankle disability is denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Cervical and lumbar spine

A Board decision in October 1988 denied service connection 
for a chronic back disorder.  This decision addressed the 
neck and low back.  That decision is a final determination 
regarding service connection on a direct basis.  See 
38 U.S.C.A. § 7104(b) (West 1991).  However, the veteran now 
claims that she has a cervical and a lumbar spine disability 
that is due to her service connected left knee disability.  
Since the veteran has not sought to reopen her claim for 
direct service connection and secondary service connection 
was not previously considered by the RO or the Board, this 
decision will only address the issues of service connection 
for a cervical and a lumbar spine disability secondary to the 
service connected left knee disability.

There is no competent medical evidence in the record which 
shows the veteran's service connect left knee disability has 
caused or aggravated any current cervical or lumbar spine 
disability.  38 C.F.R. § 3.310(a) (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that her claims are 
plausible.  There is no competent evidence of a nexus between 
the service connected left knee disability and any current 
cervical or lumbar spine disability.  Accordingly, the claims 
are not well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claims for service 
connection for a cervical and a lumbar spine disability are 
denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

C.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991); 38 C.F.R. § 20.200 (1999).  A 
substantive appeal consists of a properly completed VA Form 
1-9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).

A substantive appeal must be filed within 60 days of the 
mailing of the statement of the case (or supplemental 
statement of the case) or within the remainder of the one-
year period from the mailing of notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  A determination by the agency of original 
jurisdiction is final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

In an April 1984 rating decision, service connection for a 
right shoulder disability was denied.  A May 1984 letter to 
the veteran advised her of this determination.  A notice of 
disagreement was received in May 1984, and a statement of the 
case was provided to the veteran in July 1984.  The veteran 
did not thereafter file a substantive appeal with respect to 
the issue of entitlement to service connection for a right 
shoulder disability.  Accordingly, the RO's decision became a 
final determination.  38 U.S.C.A. § 7105(a), (d) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(b), 20.1103 (1999).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  In the absence of a 
well-grounded claim, there is no duty to assist.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the April 1984 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a right shoulder disability, the evidence that 
is considered to determine whether new and material evidence 
has been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In December 1986 and August 1987, copies of service medical 
records, dated in June and July 1974, were received.  
However, originals of these same records were contained in 
the claims file and considered for the April 1984 rating 
decision.  Accordingly, these service medical record copies 
are not new.

An October 18, 1996, VA clinical record notes the veteran 
complained of shoulder pain that began in 1975.  However, the 
veteran, in essence, made this same assertion when she filed 
her claim following service which led to the April 1984 
rating decision.  Additionally, the notation that the pain 
began in 1975 is based on information provided by the 
veteran.  Information that is simply recorded by a medical 
professional is not transformed into competent medical 
evidence simply because the writer is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Accordingly, this 
medical record is cumulative of the veteran's prior 
assertions and thus not new. 

Subsequent to April 1984, copies of VA and private medical 
records have been received.  With the exception of the 
records noted above, these records are new in the sense that 
they were not previously of record.  However, while several 
of these medical records provided findings related to the 
veteran's right shoulder, none of the records provides any 
evidence that a right shoulder disability was incurred in 
service or is related to service.  Since this evidence does 
not bear directly and substantially upon the specific matter 
under consideration, i.e. service connection for a right 
shoulder disability, it is not material.   

The evidence received since the April 1984 rating decision is 
either not new or not material.  Therefore, new and material 
evidence has not been received subsequent to the April 1984 
rating decision.  38 C.F.R. § 3.156(a) (1999).  Accordingly, 
the claim for service connection for a right shoulder 
disability is not reopened.  38 U.S.C.A. § 5108 (West 1991).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for left knee patellofemoral instability is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to left knee instability, 
is denied.

Entitlement to service connection for a left ankle 
disability, to include as secondary to left knee instability, 
is denied.

Entitlement to service connection for a cervical spine 
disability, to include as secondary to left knee instability, 
is denied.

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to left knee instability, 
is denied.

New and material evidence has not been received, the claim 
for service connection for a right shoulder disability is not 
reopened, and the appeal is denied.


REMAND

In a statement from the veteran, received in November 1998, 
she indicated that she had undergone surgery on the left hip 
in September 1998 and was scheduled to undergo surgery of the 
right hip in November 1998.  She requested that the RO obtain 
VA medical records pertinent to such surgery.  While the RO 
requested VA medical records and records were received that 
indicate the veteran had undergone surgery, the records did 
not include hospital discharge summaries for the surgeries.  
Accordingly, this case will be returned to the RO to request 
VA medical records related to the veteran's surgeries in 
September 1998 and November 1998.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request records of 
medical treatment, including hospital 
discharge summaries, from the VA Medical 
Center at Birmingham, Alabama, from 
August 1998 to the present.

2.  Following receipt of the above 
information, the RO should review the 
veteran's claim and determine whether 
service connection for a bilateral hip 
disability can be granted.  The RO should 
conduct any additional evidentiary 
development that may be deemed 
appropriate.

If the decision remains adverse to the veteran, she and her 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable time period within 
which to respond.  The case should then be returned to the 
Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to comply with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



